261 S.W.3d 749 (2006)
LMC COMPLETE AUTOMOTIVE, INC., Appellant,
v.
Ronald BURKE, Appellee.
No. 01-06-00694-CV.
Court of Appeals of Texas, Houston (1st Dist.).
August 31, 2006.
Clifford L. Harrison, Harrison, Bettis, Staff, McFarland & Weems, L.L.P., Houston, for Appellant.
John C. Hampton, D. Matthew Freeman, Matt Freeman & Associates, Houston, for Appellee.
Panel consists of Justices KEYES, ALCALA, and BLAND.

ORDER
PER CURIAM.
Appellant LMC Automotive, Inc., has filed an emergency motion requesting that our court waive the security required to suspend enforcement of the judgment on appeal from the trial court in the above-referenced cause. See TEX.R.APP. P. 24. Our court expedited consideration of the motion and requested a response. After reviewing the motion, the response, and the attached exhibits, we conclude that LMC has not demonstrated that it is entitled to relief. LMC did not provide a copy of the trial court's order denying its request for a bond reduction, nor did it provide a record of the evidentiary hearing on the motion that took place in the trial court. Thus, we have an insufficient basis upon which to review the trial court's decision. See TEX.R.APP. P. 24.4 (providing for appellate review of the trial court's order). In addition, LMC makes no showing that posting a bond to secure the judgment would cause it "substantial economic harm," as required under the rule governing supersedeas bond reductions. See TEX. R.APP. P. 24.2(b).
Accordingly, the motion to waive security to suspend enforcement of the judgment is DENIED.
It is so ORDERED.